     Case 3:19-cv-01255-LAB-KSC Document 51 Filed 12/05/19 PageID.472 Page 1 of 9


 1
2
3                                                                      DECO 5 2019
                                                         , C_LERK, U.s 0'5-r-r
4                                                        SOIJ 0-uiRN D/5'~-,. ';:___ ,ilCT GOUR. T
                                                         BY vc..:,:    - '-' I .::?./1., / OF CAI IF ' .',
                                                        ----·-                                   • Ul'iN/A
 5                                                             ·---------.£fiJiu·1·v

6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    KAH DOUSA,                                     Case No.: 19-cv-1255-LAB (KSC)
12                                      Plaintiff,
                                                     tPR-Q.P@SJID] STIPULATED
13    V.                                             PROTECTIVE ORDER
14    U.S. DEPARTMENT OF HOMELAND
      SECURITY ("DHS"); U.S.
15
      IMMIGRATION AND CUSTOMS
16    ENFORCEMENT ("ICE"); U.S.
      CUSTOMS AND BORDER
17
      PROTECTION ("CBP"); KEVIN K.
18    MCALEENAN, Acting Secretary ofDHS;
      MATTHEW T. ALBENCE, Acting
19
      Director of ICE; MARK A. MORGAN,
20    Acting Commissioner of CBP; and
      PETER FLORES, Director of Field
21
      Operations for CBP, San Diego,
22                                   Defendants.
23
24
            The Court recogmzes that at least some of the documents and information
25
      ("materials") being sought through discovery in the above-captioned action are normally
26
      kept confidential by the parties. The parties have agreed to be bound by the terms of this
27
28


                                                                                                  19-cv-1255-LAB (KSC)
     Case 3:19-cv-01255-LAB-KSC Document 51 Filed 12/05/19 PageID.473 Page 2 of 9


 1 Protective Order ("Order") in this action. The purpose of this Order is to protect the
2 confidentiality of such materials as much as practical during the litigation. THEREFORE:
3                                          DEFINITIONS
4           1.    The term "confidential information" will mean and include information
5    contained or disclosed in any materials, including documents, portions of documents,
6    answers to interrogatories, responses to requests for admissions, trial testimony, deposition
7    testimony, and transcripts of trial testimony and depositions, including data, summaries,
 8   and compilations derived therefrom, that is deemed to be confidential information by any
9    party to which it belongs.
10          2.     The term "materials" will include, but is not be limited to: documents;
11   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other
12   material that identify customers or potential customers; price lists or schedules or other
13   matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
14   contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
15   diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
16   compilations from which information can be obtained and translated into reasonably usable
17   form through detection devices; sketches; drawings; notes (including laboratory notebooks
18   and records); reports; instructions; disclosures; other writings; models and prototypes and
19    other physical objects.
20          3.     The term "counsel" will mean counsel of record, and other attorneys,
21    paralegals, secretaries, and other support staff employed in the law firms and organizations
22    identified below: ARNOLD & PORTER KAYE SCHOLER LLP and THE PROTECT
23    DEMOCRACY PROJECT, INC.                "Counsel" also includes attorneys at the U.S.
24    DEPARTMENT OF JUSTICE, U.S. DEPARTMENT OF HOMELAND SECURITY,
25    U.S. CUSTOMS AND BORDER PROTECTION and U.S. IMMIGRATION AND
26    CUSTOMS ENFORCEMENT.
27                                        GENERAL RULES
28          4.     Each party to this litigation that produces or discloses any materials, answers

                                                   2
                                                                                19-cv-1255-LAB (KSC)
     Case 3:19-cv-01255-LAB-KSC Document 51 Filed 12/05/19 PageID.474 Page 3 of 9


 1 to interrogatories, responses to requests for admission, trial testimony, deposition
2    testimony, and transcripts of trial testimony and depositions, or information that the
3    producing party believes should be subject to this Protective Order may designate the same
4    as "CONFIDENTIAL" or "CONFIDENTIAL - FOR COUNSEL ONLY."
5                 a.         Designation as "CONFIDENTIAL": Any party may designate
6    information as "CONFIDENTIAL" only if, in the good faith belief of such party and its
7    counsel, the unrestricted disclosure of such information could be potentially prejudicial to
 8   the business or operations of such party. .
9                      1.    The Court's November 22, 2019 Order shall govern the designation of
10                           the video footage that Defendants submitted for in camera review
11                           (CBP-Video-001, CBP-Video-002, CBP-Video-003, CBP-Video-004).
12                           The videos shall be designated as "CONFIDENTIAL," and may be
13                           viewed by Plaintiff and counsel. See Order Re In Camera Review at 7
14                           (Dkt. 49).
15                 b.        Designation as "CONFIDENTIAL - FOR COUNSEL ONLY": Any
16   party may designate information as "CONFIDENTIAL - FOR COUNSEL ONLY" only if,
17   in the good faith belief of such party and its counsel, the information is among that
18    considered to be most sensitive by the party ..
19                      1.   The Court's November 22, 2019 Order shall govern the designation of
20                           all documents previously submitted by Defendants for in camera
21                           review (CBP00001-CBP00044). Per that Order, Defendants may only
22                           redact internal e-mail addresses and telephone numbers of CBP
23                           officers, as well as any internal file identification codes that appear in
24                           the documents. "All unredacted investigative materials disclosed from
25                           the documents" shall be designated as "CONFIDENTIAL - FOR
26                           COUNSEL ONLY." See Order Re In Camera Review at 8-9 (Dkt. 49).
27          5.     In the event the producing party elects to produce materials for inspection, no
28    marking need be made by the producing party in advance of the initial inspection. For

                                                       3
                                                                                     19-cv-1255-LAB (KSC)
     Case 3:19-cv-01255-LAB-KSC Document 51 Filed 12/05/19 PageID.475 Page 4 of 9


 1 purposes of the initial inspection, all materials produced will be considered as
2    "CONFIDENTIAL - FOR COUNSEL ONLY," and must be treated as such pursuant to
3    the terms of this Order. Thereafter, upon selection of specified materials for copying by the
4    inspecting party, the producing party must, within a reasonable time prior to producing
5    those materials to the inspecting party, mark the copies of those materials that contain
6    confidential information with the appropriate confidentiality marking.
 7          6.    Whenever a deposition taken on behalf of any party involves a disclosure of
 8   confidential information of any party:
 9                a.     the deposition or portions of the deposition must be designated as
10   containing confidential information subject to the provisions of this Order; such
11   designation must be made on the record whenever possible, but a party may designate
12   portions of depositions as containing confidential information after transcription of the
13   proceedings. A party will have until fourteen (14) calendar days after receipt of the
14   deposition transcript to inform the other party or parties to the action of the portions of the
15   transcript to be designated "CONFIDENTIAL" or "CONFIDENTIAL - FOR COUNSEL
16   ONLY."
17                b.     the disclosing party will have the right to exclude from attendance at
18   the deposition, during such time as the confidential information is to be disclosed, any
19   person other than the deponent, counsel (including their staff and associates), the court
20   reporter, and the person(s) agreed upon pursuant to paragraph 8 below; and
21                c.     the originals of the deposition transcripts and all copies of the
22    deposition must bear the legend "CONFIDENTIAL" or "CONFIDENTIAL - FOR
23    COUNSEL ONLY," as appropriate, and the original or any copy ultimately presented to a
24    court for filing must not be filed unless it can be accomplished under seal, identified as
25    being subject to this Order, and protected from being opened except by order of this Court.
26          7.    All   confidential    information     designated   as   "CONFIDENTIAL"           or
27    "CONFIDENTIAL - FOR COUNSEL ONLY" must not be disclosed by the receiving
28    party to anyone other than those persons designated within this Order and must be handled

                                                    4
                                                                                  19-cv-1255-LAB (KSC)
     Case 3:19-cv-01255-LAB-KSC Document 51 Filed 12/05/19 PageID.476 Page 5 of 9


 1   in the manner set forth below and, in any event, must not be used for any purpose other
2    than in connection with this litigation, unless and until such designation is removed either
3    by agreement of the parties, or by order of the Court.
4           8.    Information designated "CONFIDENTIAL - FOR COUNSEL ONLY" must
5    be viewed only by counsel (as defined in paragraph 3) of the receiving party, and by
6    independent experts under the conditions set forth in this Paragraph. Per the Court's
7    November 22, 2019 Order (Dkt. 49), the right of any independent expert to receive any
 8   confidential information will be subject to the advance approval of such expert by the
 9   producing party or by permission of the Court. The party seeking approval of an
10   independent expert must provide the producing party with the name and curriculum vitae
11   of the proposed independent expert, and an executed copy of the form attached as Exhibit
12   A, at least ten (10) calendar days in advance of providing any confidential information of
13   the producing party to the expert. Any objection by the producing party to an independent
14   expert receiving confidential information must be made in writing within ten (10) days
15   following receipt of the identification of the proposed expert. Confidential information may
16   be disclosed to an independent expert if the ten (10) day period has passed and no objection
17   has been made. The approval of independent experts must not be unreasonably withheld.
18          9.     Information designated "CONFIDENTIAL" must be viewed only by counsel
19    (as defined in paragraph 3) of the receiving party, by independent experts (pursuant to the
20   terms of paragraph 8), by court personnel, and by the additional individuals listed below,
21    provided each such individual has read this Order in advance of disclosure and has agreed
22    in writing to be bound by its terms:
23                 a.    Kaj i Dousa;
24                 b.    Government employee witnesses;
25                 C.    Executives/officials who are required to participate in policy decisions
26                       with reference to this action;
27                 d.    Technical personnel of the parties with whom Counsel for the parties
28                       find it necessary to consult, in the discretion of such counsel, in

                                                   5
                                                                                19-cv-1255-LAB (KSC)
     Case 3:19-cv-01255-LAB-KSC Document 51 Filed 12/05/19 PageID.477 Page 6 of 9


1                          preparation for trial of this action; and
2                   e.     Stenographic and clerical employees associated with the individuals
3                          identified above.
4             10.   With     respect    to     material    designated   "CONFIDENTIAL"          or
5 "CONFIDENTIAL - FOR COUNSEL ONLY," any person indicated on the face of the
6    document to be its originator, author or a recipient of a copy of the document, may be
7    shown the same.
 8            11.   All information which has been designated as "CONFIDENTIAL" or
9    "CONFIDENTIAL - FOR COUNSEL ONLY" by the producing or disclosing party, and
10   any and all reproductions of that information, must be retained in the custody of the counsel
11   for the receiving party identified in paragraph 3, except that independent experts authorized
12   to view such information under the terms of this Order may retain custody of copies such
13   as are necessary for their participation in this litigation.
14            12.   Before any materials produced in discovery, answers to interrogatories,
15   responses to requests for admissions, deposition transcripts, or other documents which are
16   designated as confidential information are filed with the Court for any purpose, the party
17    seeking to file such material must seek permission of the Court to file the material under
18    seal.
19            13.   Nothing shall be filed under seal, and the Court shall not be required to take
20    any action, without separate prior order by the Judge before whom the hearing or
21    proceeding will take place, after application by the affected party with appropriate notice
22    to opposing counsel. The parties shall follow and abide by applicable law, including Civ.
23    L.R. 79.2, ECF Administrative Policies and Procedures, Section Il.j, and the chambers'
24    rules, with respect to filing documents under seal.
25            14.   At any stage of these proceedings, any party may object to a designation of
26    the materials as confidential information. The party objecting to confidentiality must
27    notify, in writing, counsel for the designating party of the objected-to materials and the
28    grounds for the objection. If the dispute is not resolved consensually between the parties

                                                       6
                                                                                19-cv-1255-LAB (KSC)
     Case 3:19-cv-01255-LAB-KSC Document 51 Filed 12/05/19 PageID.478 Page 7 of 9


1 within seven (7) calendar days of receipt of such a notice of objections, the objecting party
2    may move the Court for a ruling on the objection. The materials at issue must be treated as
3    confidential information, as designated by the designating party, until the Court has ruled
4    on the objection or the matter has been otherwise resolved.
5           15.    All confidential information must be held in confidence by those inspecting
6    or receiving it, and must be used only for purposes of this action. Counsel for each party,
7    and each person receiving confidential information must take reasonable precautions to
 8 prevent the unauthorized or inadvertent disclosure of such information. If confidential
 9   information is disclosed to any person other than a person authorized by this Order, the
10   party responsible for the unauthorized disclosure must immediately bring all pertinent facts
11   relating to the unauthorized disclosure to the attention of the other parties and, without
12   prejudice to any rights and remedies of the other parties, make every effort to prevent
13   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
14          16.    No party will be responsible to another party for disclosure of confidential
15    information under this Order if the information in question is not labeled or otherwise
16    identified as such in accordance with this Order.
17          17.     If a party, through inadvertence, produces any confidential information
18    without labeling or marking or otherwise designating it as such in accordance with this
19    Order, the designating party may give written notice to the receiving party that the
20    document or thing produced is deemed confidential information, and that the document or
21    thing produced should be treated as such in accordance with that designation under this
22    Order. The receiving party must treat the materials as confidential, once the designating
23    party so notifies the receiving party. If the receiving party has disclosed the materials before
24    receiving the designation, the receiving party must notify the designating party in writing
25    of each such disclosure. Counsel for the parties will agree on a mutually acceptable manner
26    of labeling or marking the inadvertently produced materials as "CONFIDENTIAL" or
27    "CONFIDENTIAL - FOR COUNSEL ONLY" - SUBJECT TO PROTECTIVE ORDER.
28           18.   Nothing within this Order will prejudice the right of any party to object to the

                                                     7
                                                                                   19-cv-1255-LAB (KSC)
     Case 3:19-cv-01255-LAB-KSC Document 51 Filed 12/05/19 PageID.479 Page 8 of 9


 1 production of any discovery material on the grounds that the material is protected as
2    privileged or as attorney work product.
3           19.      Nothing in this Order will bar counsel from rendering advice to their clients
4    with respect to this litigation and, in the course thereof, relying upon any information
5    designated as confidential information, provided that the contents of the information must
6    not be disclosed.
7           20.      This Order will be without prejudice to the right of any party to oppose
 8 production of any information for lack of relevance or any other ground other than the mere
9    presence of confidential information. The existence of this Order must not be used by either
10   party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
11   Procedure.
12          21.      Nothing within this Order will be construed to prevent disclosure of
13   confidential information if such disclosure is required by law or by order of the Court.
14          22.      Upon final termination of this action, including any and all appeals, counsel
15   for each party must return all confidential information to the party that produced the
16   information, including any copies, excerpts, and summaries of that information, or must
17   destroy same at the direction of the receiving party, and must purge all such information
18    from all machine-readable media on which it resides. Notwithstanding the foregoing,
19    counsel for each party may retain all pleadings, briefs, memoranda, motions, and other
20    documents filed with the Court that refer to or incorporate confidential information, and
21    will continue to be bound by this Order with respect to all such retained information.
22    Further, attorney work product materials that contain confidential information need not be
23    destroyed, but, if they are not destroyed, the person in possession of the attorney work
24    product will continue to be bound by this Order with respect to all such retained
25    information.
26          23.      The restrictions and obligations set forth within this Order will not apply to
27    any information that: (a) the parties agree should not be designated confidential
28    information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the

                                                     8
                                                                                 19-cv-1255-LAB (KSC)
     Case 3:19-cv-01255-LAB-KSC Document 51 Filed 12/05/19 PageID.480 Page 9 of 9



1 parties agree, or the Court rules, has become public knowledge other than as a result of
2    disclosure by the receiving party, its employees, or its agents in violation of this Order; or
3    (d) has come or will come into the receiving party's legitimate knowledge independently
4    of the production by the designating party. Prior knowledge must be established by pre-
5 production documentation.
6          24.    The restrictions and obligations within this Order will not be deemed to
7    prohibit discussions of any confidential information with anyone if that person already has
 8   or obtains legitimate possession of that information.
9          25.    Transmission by email or some other currently utilized method of
10   transmission is acceptable for all notification purposes within this Order.
11         26.    This Order may be modified by agreement of the parties, subject to approval
12   by the Court.
13          27.      The Court may modify the protective order in the interests of justice or for
14   public policy reasons. The parties request that the Court provide them with advance notice
15   of the Court's intent to modify the Order and the content of those modifications.
16          IT IS SO ORDERED.
17   Dated: December      !/--,   2019
18
                                                  Hon ........u..,..,u . Craw or
19
                                                  United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                    9
                                                                                   19-cv-1255-LAB (KSC)
